470 F.2d 998
82 L.R.R.M. (BNA) 2560, 70 Lab.Cas.  P 13,314
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SUPAK AND SONS MANUFACTURING CORPORATION, Respondent.
No. 72-1248.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 6, 1972.Decided Jan. 11, 1973.

Leonard Wagner, Atty., N.L.R.B.  (Peter G. Nash, Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Robert A. Giannasi and Donald W. Savelson, Attys., Washington, D.C., on brief), for petitioner.
William B. Devaney, Washington, D.C.  (Steptoe & Johnson, Washington, D.C., H. Lee Kanter, and Kanter & Kanter, Norfolk, Va., on brief), for respondent.
Before BRYAN, Senior Circuit Judge, and BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board petitioned for enforcement of its order against Supak and Sons Manufacturing Corporation in which the Board found that the company violated Sec. 8(a)(5) and (1) of the National Labor Relations Act [29 U.S.C. Sec. 158(a)(5) and (1)]. The issues and facts were exhaustively stated by the trial examiner, whose findings, conclusions, and recommendations were adopted by a panel of the Board, one member dissenting.  Supak & Sons, 192 N.L.R.B. No. 181, 78 LRRM 1289 (1971).  Although there are conflicts in the testimony, we are satisfied, upon consideration of the record, briefs, and oral argument, that substantial evidence on the record as a whole supports the Board's findings and that its rulings are not erroneous.  Accordingly, we enforce the Board's order.


2
ALBERT V. BRYAN, Senior Circuit Judge (dissenting):


3
For the reasons set forth by Chairman Miller of the National Labor Relations Board in his dissent, I would not enforce the order of the Board.  He epitomizes and points up the case sharply, conclusively demonstrating that the respondent did not refuse or fail to bargain and that the alleged instances of coercion by the employer were inconsequential.